Citation Nr: 1821544	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  08-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee (right knee disability).

3. Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee (left knee disability).

(The issues of entitlement to service connection for end stage renal disease and hypertension will be addressed in a separate decision under the same docket number.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2007 rating decision denied ratings in excess of 10 percent for the right and left knee disabilities.  The February 2008 rating decision denied entitlement to service connection for a low back disability.

In October 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In July 2012, June 2016, and February 2017, the Board remanded the current issues for further development.  The case has again returned to the Board for appellate review.

The issues of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



VETERAN'S CONTENTIONS

The Veteran contends that his current 10 percent ratings for his right and left knees do not fully encompass the severity of his disabilities.  

FINDINGS OF FACT

1. During a January 2006 VA general medical examination, a physical examination of the Veteran's knees revealed normal range of motion as well as slight crepitus bilaterally.  

2. In May 2006, the Veteran was provided a VA examination exclusively for his knees.  During this examination, the Veteran reported knee pain continuously since his separation from service.  The Veteran stated that he mostly had pain when walking and sometimes after sitting for 20 to 30 minutes.  Additionally, the Veteran reported occasional swelling in his knees.  The Veteran stated that he walked with a cane, he could climb stairs at a slow pace, he had difficulty squatting, and he did not have any mechanical instability or locking of the knees.

Upon physically examining the Veteran, the examiner noted an essentially normal gait and proper alignment of the lower extremities during the process of standing.  By appearance, the Veteran's knees looked normal without any obvious osteophytosis, joint effusion, or local swelling, redness, or puffiness.  Range of motion testing for both knees was normal from 0 degrees to 130 of flexion.  The examination report did not note any measurements for extension.  The examiner did not record any ligamentous laxity.  Anterior and posterior drawer, Lachman's, and McMurray's tests were all negative bilaterally. 

Repetitive-use testing was not indicative of fatigability, incoordination, or loss of range of motion or pain during motion.  The examiner diagnosed the Veteran with bilateral chondromalacia with mild degenerative joint disease changes of both knees, as well as patellar tendonitis of the left knee.

3. Thereafter, during an April 2007 VA knees examination, the Veteran reported that his knee pain had increased since the May 2006 VA examination, but, functionally, he was stable.  The Veteran walked with the help of a cane for stability.  The Veteran reported that he was independently performing activities of daily living and noted occasional swelling of the knees.  The Veteran stated that he could walk distances with the assistance of a cane and could climb stairs at a slow pace.  The Veteran reported no mechanical instability or locking and stated that there was slight grinding in both of his knees, particularly when climbing stairs.

A physical examination of the Veteran revealed an essentially-normal gait and proper alignment of the lower extremities.  Both of the Veteran's knees appeared normal without any obvious osteophytes or joint effusion.  Additionally, the Veteran did not have any swelling, redness, or puffiness.  Initial range of motion testing for both knees was normal from 0 to 130 degrees of flexion and motions of the knee were pain-free.  Again, the examination report did not note any measurements for extension.  

The examiner did not record any ligamentous laxity.  Anterior and posterior drawer, Lachman's, and McMurray's tests were all negative bilaterally.   The examiner did not find any obvious fatigability, incoordination, or loss of range of motion.  Lastly, the examiner again diagnosed the Veteran with bilateral chondromalacia with mild degenerative joint disease changes of both knees, as well as patellar tendonitis of the left knee.

4. In a July 2007 statement, the Veteran reported that he did in fact have pain when moving his knees and that his knees ached constantly, regardless if he was standing, sitting, or walking.  Additionally, the Veteran reported that his knees popped and cracked when bending or walking.

Regarding the April 2007 VA examination, the Veteran stated that it was untrue that he had a normal gait as he limped and waddled while walking.  Additionally, he classified his use of a cane as constant and stated that he could not walk without one.

5. From March 2009 to January 2010, the following knee range of motion measurements were recorded for the Veteran while he was receiving physical therapy at a VA facility: (a) right knee extension to 0 degrees, flexion to 100 degrees; left knee extension to 0 degrees, flexion to 100 degrees (b) right knee extension to 0 degrees, flexion to 100 degrees; left knee extension to 0 degrees, flexion to 110 degrees; (c) right knee extension to 0 degrees, flexion to 115 degrees; left knee extension to 0 degrees, flexion to 120 degrees; and (d) right knee extension to 0 degrees, flexion to 120 degrees; left knee extension to 0 degrees, flexion to 120 degrees.

6. A March 2010 VA treatment record shows that the Veteran reported chronic knee pain, greater in the right than the left.  The Veteran stated that he had episodes of knee buckling and swelling.  The VA clinician noted that range of motion was within functional limitations, but stated that the Veteran had decreased knee flexion while walking.

7. In a May 2012 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private primary care physician Dr. Standig, the Veteran reported a longstanding history of chronic knee pain.  Dr. Standig diagnosed the Veteran with grade III chondromalacia of the right knee only.  The Veteran reported flare-ups of his right knee condition that made him unable to walk without pain.  Dr. Standig did not record the frequency of right knee flare-ups.  

Initial range of motion testing of the right knee indicated flexion to 115 degrees, with objective evidence of painful motion beginning at 105 degrees.  Right knee extension ended at 40 degrees with no objective evidence of painful motion.  Regarding the left knee, flexion was to 140 degrees or more with pain first evident at 140 degrees.  Comparatively, Dr. Standig recorded an extension measurement of the left knee of 45 degrees or greater without any objective evidence of painful motion.

The Veteran was not able to perform repetitive-use testing and Dr. Standig stated that the Veteran did not have any functional loss regarding the left knee.  However, regarding the right knee, Dr. Standig noted excess fatigability, pain on movement, and swelling.  Joint stability testing was not performed and Dr. Standig noted that the Veteran did not have tenderness or pain to palpation for either knee. 

Dr. Standig commented that there was no evidence or history of recurrent patellar subluxation or dislocation and stated that the Veteran has never had a meniscal condition.  Lastly, Dr. Standig stated that the Veteran occasionally used a cane as an assistive device and that the Veteran's right knee condition impacted his ability to work in that he could not stand for long periods of time.

8. In December 2012, VA received several sets of medical records from the Social Security Administration (SSA).  Within these records appeared a May 2005 treatment record from Dr. Momi of the North State Medical clinic wherein range of motion testing was conducted for the Veteran's knees.  Dr. Momi recorded that, bilaterally, the Veteran was able to extend to 0 degrees and flex to 130 degrees.

9. During a January 2015 VA knee and lower leg conditions examination, the examiner diagnosed the Veteran with (A) bilateral knee joint osteoarthritis, and (B) patellofemoral pain syndrome of both knees.  The Veteran reported constantly using a cane as a walking aid for stability and that he had grab-bars and a shower chair in his home.  The Veteran stated that his bilateral knee pain had become worse over the years and that he had symptoms of stiffness, grinding, and popping.  The Veteran stated that he did not walk much because of other medical conditions and, thusly, he did not get any incapacitating flare-ups.  Additionally, the Veteran reported no functional loss or impairment as well as no mechanical instability or locking.

Initial range of motion testing revealed flexion 0 to 130 degrees and extension 130 to 0 degrees in both knees.  The examiner noted pain during flexion movements of both knees, but this pain did not contribute to a functional loss.  The examiner recorded objective evidence of tenderness on the joint line and around the edges of both kneecaps.  The Veteran was able to perform repetitive-use testing for each knee, but it did not result in an additional loss of range of motion for function.  

The examiner commented that there was no ankylosis and that the Veteran did not have a history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  Joint stability testing was performed but no instability was found in either knee.  The examiner also noted that the Veteran did not have a meniscal condition.  Lastly, the examiner stated that the Veteran's knee conditions did not impact the Veteran's ability to perform any type of occupational task.

10. In October 2016, the Veteran testified before the undersigned Veterans Law Judge that he had on operation on his left knee in June 2016 and remained hospitalized until August.  The Veteran reported that since the operation, he needed either a cane or a walker to ambulate.  The Veteran stated that he still had difficulties in both of his knees since the operation.

Additionally, the Veteran reported that he could not walk up stairs.  Lastly, the Veteran reported that he now had instability in his knees and that his knee disabilities placed him in a Catch-22 in that he could not stand for long periods of time, but that he also could not sit for long either.

11. Thereafter, in March 2017, the Veteran was afforded another VA examination to assess the nature and severity of the Veteran's bilateral knee disabilities.  During this examination, the Veteran reported a progressive loss of stability of the left knee over time and that he underwent surgery for his left knee in 2017.  The examiner commented that the Veteran was status post left knee surgery in June 2016 for repair of the quadriceps and hamstring.  The Veteran reported flare-ups and described them as increased knee pain if he stood or walked too much.  The Veteran stated that his flare-ups occurred several times a week.  The Veteran also reported pain and loss of motion in his knees as functional losses.

Initial range of motion testing displayed right knee flexion from 0 to 110 degrees with extension from 110 to 0 degrees.  Regarding the left knee, flexion was from 0 to 90 degrees and extension 90 to 0 degrees.  The examiner stated that pain was present during all movements in both knees and that pain and loss of motion were themselves the functional loss.  Additionally, the examiner stated that there was evidence of pain with weight bearing on the right knee and that there was objective evidence of tenderness to palpation on the inferior patella and bilateral joint lines of both knees.  The examiner also commented that there was no objective evidence of crepitus in either knee.

The Veteran was able to perform repetitive-use testing with both knees, but no additional functional loss or range of motion loss was found after 3 repetitions.  The examiner then commented that pain and weakness significantly limited functional ability with repeated use over time and also stated that pain significantly limited functional ability with flare-ups. 

The examiner observed that there was no ankylosis in either knee.  Additionally, the examiner noted that there was no history of subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed but instability was not found in either knee.  

Lastly, the examiner stated that the Veteran constantly used a walker for stability.  Regarding functional impact, the examiner stated that that Veteran had limited mobility, could not walk a block without stopping, could not kneel or crouch, and had knee pain with prolonged sitting and rising from a sitting position.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a right knee disability for limitation of flexion have not been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for a left knee disability for limitation of flexion have not been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3. The criteria for a separate 10 percent rating, but no higher, for a right knee disability in regard to limitation of extension have been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

4. The criteria for a separate 10 percent rating, but no higher, for a left knee disability in regard to limitation of extension have been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that (1) the Veteran is not entitled to initial disability ratings in excess of 10 percent for limitation of flexion of either knee for the entirety of the appeal period, but (2) he is entitled to separate disability ratings for painful motion during extension of the knees for the entirety of the claim period.  Accordingly, to this extent, the Board will grant the Veteran's claims.

In support of these determinations, the Board first notes that, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has also stated that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997).  VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998). 

As an initial matter, throughout the entirety of the appeal period, the evidence does not display that the Veteran dislocated or had semilunar cartilage removed from either knee.  Accordingly, Diagnostic Codes 5258 and 5259 are inapplicable in the instant case.

Relatedly, the Board also finds that possible separate ratings under Diagnostic Code 5257 for recurrent subluxation or lateral instability are also not applicable in the instant case.  Although the Veteran raised knee instability at his October 206 Board hearing, that contention is unsupported by the other evidence of record.  Specifically, joint stability tests conducted during all of the VA examinations listed above in the Findings of Fact section were negative for knee joint instability.  Indeed, during the May 2006, April 2007, and January 2015 VA examinations, the Veteran reported no mechanical instability in either knee.  Additionally, knee instability is not recorded in the Veteran's private or VA treatment records associated with the claims file.

Turning to assessment of the Veteran's knee disabilities for limitation of flexion, the Board notes that at no time during the appeal period did the Veteran approach flexion limited to 45 degrees in either knee-the criteria for a compensable rating under Diagnostic Code 5260.  Further, at no point was flexion of either knee limited to 30 degrees-the criteria for a 20 percent rating.

However, the Veteran did repeatedly display painful motion during range of motion testing of the flexion movement, thus establishing a minimal 10 percent rating under DeLuca and its progeny.  As the Veteran did not meet the criteria for next-higher ratings under Diagnostic Code 5260, the Board will deny the Veteran's appeal to this extent.

But, the Board also notes that, throughout the entirety of the appeal period, the Veteran did display painful motion during testing of the extension movement.  Thus, although the Veteran at no time met the criteria for separate 10 percent disability ratings under Diagnostic Code 5261-i.e., extension limited to 10 degrees-the Board will assign separate 10 percent ratings for the entire appeal period in light of DeLuca and its progeny.  Accordingly, to this extent, the Veteran's appeal is granted.

Lastly, regarding the June 2016 left knee surgery raised at the October 2016 Board hearing and mentioned in the March 2017 VA examination, in May 2017, VA requested that the Veteran provide any outstanding medical treatment records in support of his claim.  The Veteran did not provide any medical documentation of his June 2016 surgery.  Thus, the Board will not address the possibility of entitlement to a temporary total disability rating for the left knee pursuant to 38 C.F.R. §§ 4.29, 4.30.


ORDER

An initial disability rating in excess of 10 percent under Diagnostic Code 5260 for a right knee disability regarding limitation of flexion is denied.

An initial disability rating in excess of 10 percent under Diagnostic Code 5260 for a left knee disability regarding limitation of flexion is denied.

A separate disability rating of 10 percent under Diagnostic Code 5261 for limitation of extension for a right knee disability is granted for the entire appeal period.

A separate disability rating of 10 percent under Diagnostic Code 5261 for limitation of extension for a left knee disability is granted for the entire appeal period.


REMAND

Regarding the Veteran's claim for service connection for a low back disability, in July 2017, the Veteran's representative raised a new theory of entitlement by arguing that the Veteran's current low back disability was secondary to his already-service-connected bilateral knee disabilities.  As the record currently is devoid of a competent opinion addressing whether the Veteran's low back disability was caused or aggravated by his bilateral knee disabilities, the Board will remand the matter an additional time so that a VA medical opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of the Veteran's low back disability.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  Thereafter, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused by the Veteran's service-connected bilateral knee disabilities.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was aggravated beyond its natural progression by the Veteran's service-connected bilateral knee disabilities.

Please note it is not necessary for the evidence to demonstrate that a low back disability existed during military service in order for it to be considered due to or aggravated by another service-connected disability for VA purposes.  Moreover, it is not necessary that that the bilateral knee disabilities be service-connected, or even diagnosed, at the time the low back disability was incurred.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


